PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHENG et al.
Application No. 17/142,111
Filed: 5 Jan 2021
For: METHOD FOR PREPARING CONTINUOUS BAMBOO FIBERS
Docket No. 0557-7150
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on “REQUEST TO WITHDRAW PETITION AND REQUEST FOR REFUND”, filed June 17, 2021.

The petition is GRANTED to the extend indicated herein.

On June 16, 2021, Applicant filed a petition under 37 CFR 1.78(e) and paid the petition fee.  The next day, Applicant filed the instant request to withdraw the petition and request for a refund of the petition fee.

On January 11, 2022, the Office mailed a decision on the Rule 78(e) petition. The decision dismissed the petition in view of the subsequently filed request to withdraw the petition. However, the decision indicated that the fee for the petition under 37 CFR 1.78(e) would not be refunded.

Accordingly, the instant petition is granted to the extent that the Rule 78(e) petition is withdrawn. However, as set forth in the January 11, 2022 decision, the request for a refund of the petition fee cannot be granted. The fee was a necessary component of the petition, and therefore cannot be considered to have been paid in error or in excess of that which was required.  

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 3732 for examination in due course.

	
Cliff Congo
Attorney Advisor - OPET